Title: From George Washington to Timothy Pickering, 12 June 1797
From: Washington, George
To: Pickering, Timothy

 

Dear Sir,
Mount Vernon 12th June 1797

Your favour of the 6th instt came by the last Post; and I find by my unacknowledged letters, that I am indebted to you also for your letters of the 27th of April, & 16th Ulto.
For the Mellon, and other seeds which you were so obliging as to send me, I thank you; and when the Barbary Wheat is received, much attention shall be given to the cultivation of it. The Buckles sent by Colo. Humphreys, were delivered Safe by Mrs Harrison; and in a little time I shall take the liberty of committing to your care, to be forwarded to Europe, a few letters in answer to those you have had the goodness to send me, under your covers. The Paper herewith sent, I now request the favor of you to present with my best respects to the President of the United States. It belongs to the files of his office, and is the original of what you put the Seal of your Office to, at my request, since I left Philadelphia.
I had some hope that the late conduct of our Great and Magnanimous Allies, would have produced but one sentiment in the Representatives of the People; I could not be otherwise than disappointed therefore (in a degree, for there are some, I fear, who under all circumstances are resolved to support their measures) at the opposition by so great a minority to the Reported Address. But so it has been—and so it will be—whilst men are actuated by different motives & views. It is to be hoped, notwithstanding, that even those who are so tenacious of the honor, dignity & interest of our good friends, will not be averse from guarding against their enmity, by the adoption of such means as will enable the Executive to defend the country against a continuation of the outrages it has sustained on our Commerce. This being the most effectual, if not the only means to obtain their friendship or forbearance. If Justice is lacking on our part, render it. On the other hand, let our own rights be claimed, & maintained, with a dignified firmness. No just offence can be taken at this conduct by France, whilst it must be approved by all the rest of the world. Mrs Washington joins me in best regards to Mrs Pickering and yourself—and with very great esteem I am always, sincerely & affectionately Yours

Go: Washington

